Title: To James Madison from Cyrus Griffin, 17 March 1788
From: Griffin, Cyrus
To: Madison, James


dear Madison
N: Y: march 17th: [1788]
Neither the french or the english packets have yet arrived, which is not a little extraordinary.
Not a syllable of domestic news but what the enclosed papers will exhibit to you.
The Marchioness is a good deal better, and wants exceedingly to be present at the Indian Treaty; I think the Governor General can do nothing less than take so sweet a companion in his Train; but he seems to be averse from the plan.
I think the french Minister confines himself at home too much—I am sorry he does not mix more with the Inhabitants.
My dear friend—I have been very sick for 4 or 5 days past, but I hope to attend Congress on wednesday.
I have sent forward your letter to G. L. Turberville esq.

I thank you for calling upon my little people in Phil. I am dear M. with the highest consideration &c
C: Griffin
